Citation Nr: 1425144	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-20 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), major depressive disorder and generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel
INTRODUCTION

The Veteran served in the Army National Guard for various periods until January 1979, to include active duty for training (ACDUTRA) from July 25, 1966 to December 13, 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a Travel Board hearing in front of an Acting Veteran's Law Judge (VLJ) in July 2010.  A transcript of the hearing is associated with the claims file.  

The issue was previously remanded by the Board in September 2010 for additional development.  The issues have since returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in July 2010, the Veteran appeared and testified at a Travel Board hearing in St. Paul, Minnesota before an Acting Veterans Law Judge (VLJ).

In a May 2014 correspondence, the Veteran was informed that the Acting VLJ who held the hearing was no longer employed at the Board.  He was informed that he had a right to another hearing.  In response, the Veteran requested he be scheduled for a videoconference hearing.

Because that Acting VLJ is no longer at the Board, the Veteran is entitled to another hearing with a VLJ who will decide his appeal.  See 38 U.S.C.A. §7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran and his representative should be notified of the date and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


